DENY; and Opinion Filed February 15, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00171-CV

                          IN RE VENKY VENKATRAMAN, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-04-11968

                              MEMORANDUM OPINION
                          Before Justices Brown, Molberg, and Reichek
                                   Opinion by Justice Brown
       This original proceeding is one of multiple proceedings filed in relation to the underlying

suit affecting the parent-child relationship. Relator’s appeal of the trial court’s December 15, 2017

“Order in Suit Affecting the Parent-Child Relationship Nunc Pro Tunc” is pending in this Court

as cause number 05-17-01486-CV. Here, relator complains of a January 15, 2019 unsigned

“memorandum ruling” in which the trial court granted relator unsupervised possession and access

twice a month for a total of three hours per month. Relator complains that that the January 15

ruling is not supported by legally or factually sufficient evidence.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. Accordingly, we deny relator’s
petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the

court determines relator is not entitled to the relief sought).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




190171F.P05




                                                  –2–